Case 1:13-md-02472-WES-PAS Document 1424 Filed 03/06/20 Page 1 of 3 PageID #: 217881



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


     IN RE LOESTRIN 24 FE ANTITRUST                          MDL No. 2472
     LITIGATION
                                                             Master File No.
                                                             1:13-md-2472-S-PAS
     THIS DOCUMENT RELATES TO:

     All End-Payor and Third-Party Payor Actions



        DECLARATION OF MICHAEL M. BUCHMAN IN SUPPORT OF END-PAYOR
        PLAINTIFFS’ UNOPPOSED AMENDED MOTION FOR MODIFICATION OF
          THE FORM AND MANNER OF NOTICE TO THE LUPIN SETTLEMENT
           CLASS AND THE THIRD-PARTY PAYOR PLAINTIFFS’ UNOPPOSED
           AMENDED MOTION FOR PRELIMINARY APPROVAL OF PROPOSED
          WARNER CHILCOTT SETTLEMENT, APPROVAL OF THE FORM AND
         MANNER OF NOTICE TO THE CLASS, AND TO SET A SCHEDULE FOR A
                             FAIRNESS HEARING

           I, Michael M. Buchman, hereby declare as follows:

           1.      Attached as Exhibit 1 is a true and correct copy of the Settlement Agreement

    between Third-Party Payor Plaintiffs and the Warner Chilcott Defendants, and Exhibits A-C

    thereto.

           2.      Attached as Exhibit 2 is a true and correct copy of the proposed Plan of

    Allocation.

           3.      Attached as Exhibit 3 is a true and correct copy of the Declaration of Linda V.

    Young dated February 3, 2020, and Exhibits A-D thereto.

           4.      Attached as Exhibit 4 is a true and correct copy of the proposed claim form and

    instructions thereto.

           5.      Attached as Exhibit 5 is a true and correct copy of the Proposed Order.




                                                   1
Case 1:13-md-02472-WES-PAS Document 1424 Filed 03/06/20 Page 2 of 3 PageID #: 217882



          I declare under penalty of perjury that the foregoing is true and correct.

    Dated: March 6, 2020

                                                       Michael M. Buchman
                                                       Michael M. Buchman




                                                   2
Case 1:13-md-02472-WES-PAS Document 1424 Filed 03/06/20 Page 3 of 3 PageID #: 217883



                                   CERTIFICATE OF SERVICE

           I hereby certify that on March 6, 2020, a true copy of the foregoing document was

    served on all counsel of record by electronically filing the document with the Court’s CM/ECF

    system.

                                                             /s/ Michael M. Buchman
                                                              Michael M. Buchman




                                                  3
